Exhibit 10.1
Hällström Employment Agreement


 
 
 

--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of February 1, 2007 (this “Agreement”), between
THORIUM POWER, LTD., a Nevada corporation (the “Company”), and ERIK HALLSTROM,
an individual (the “Executive”).
 


 
BACKGROUND


The Company wishes to secure the services of the Executive as the Chief
Operating Officer for the Company upon the terms and conditions hereinafter set
forth, and the Executive wishes to render such services to the Company upon the
terms and conditions hereinafter set forth.
 


 
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
 
1. Employment by the Company. The Company agrees to employ the Executive in the
position of Chief Operating Officer for the Company and the Executive accepts
such employment. The Executives’ responsibilities as Chief Operating Officer
will include, but are not limited to, full responsibility for profit and loss
and responsibility for successfully integrated affiliated companies, managing
day-to-day operations globally, executing a strategic plan to lead the Company
to rapid growth, developing relationships with key customers and strategic
partners, and other duties as assigned. The Executive will report to the CEO.
The Executive agrees to perform the duties that may be assigned to him as well
as other duties that are customarily performed in such a position(s) of a
similar company.
 
2. Term of Employment. The term of this Employment Agreement (the “Term”) shall
commence on the date hereof and end when terminated by either party as provided
in Section 4 hereof (provided that the provisions of Sections 6 and 7 hereof
shall survive any such termination).
 
3. Compensation. As full compensation for all services to be rendered by the
Executive to the Company and/or its Subsidiaries and/or Affiliates in all
capacities during the Term, the Executive shall receive the following
compensation and benefits:


3.1 Salary. An annual base salary of $200,000 (the “Base Salary”) payable not
less frequently than monthly or at more frequent intervals in accordance with
the then customary payroll practices of the Company. The Board of Directors of
the Company shall review the Executive’s performance on an annual basis and
shall suggest increases (but not decreases) to the Executive’s Base Salary as
the Board of Directors of the Company in its sole discretion deems appropriate.


3.2 Bonus. The Executive will be eligible to receive an annual bonus of up to
50% of Base Salary. Whether a bonus is granted, and the amount of such bonus,
lies within the sole discretion of the Board of Directors, which will consider,
among other things, the Executive meeting his individual performance goals and
the Company meeting its corporate profit goals. The bonus, if any, will not be
distributed until after the audited results for the fiscal year are reported and
is not deemed to be earned until paid. The Executive must be employed by the
Company on the day a bonus is actually paid to be eligible to receive it.



--------------------------------------------------------------------------------


3.3 Equity Participation.
 



 
a)
The Company shall, upon effective date of this Agreement, grant to the Executive
one million (1,000,000) shares of the Company’s Common Stock. The 1,000,000
shares shall vest in accordance with the provisions of a separate Stock
Agreement which shall be entered into between the Executive and the Company on
or about the date hereof and which shall provide for vesting in equal monthly
installments over a three year term (1/36th of the grant vesting each month)
with accelerated vesting upon (i) a Change of Control (as defined below), (ii)
termination of the Executive by the Company without Cause (as defined below), or
(iii) the cessation of the Executive’s employment with the Company for Good
Reason (as defined below). No portion of the stock or rights granted hereunder
may be sold, transferred, assigned, pledged or otherwise encumbered or disposed
of by the Executive until such portion of the stock becomes vested. With respect
to vested shares, the Executive shall not have any right to receive a cash out
or liquidation of such shares from the Company, unless specifically agreed to in
writing by the Company, in its sole discretion.






 
b)
The Executive shall be eligible to participate in the Company’s 2007 Stock Plan
(the “Plan”). The Executive shall, upon effective date of this Agreement, be
granted options to acquire 1,000,000 shares of Common Stock, $0.001 par value,
of the Company pursuant to the Plan. Such options shall vest and become
exercisable in accordance with the provisions of a separate Stock Option
Agreement which shall be entered into between the Executive and the Company on
or about the date hereof and which shall provide (a) that the options are
intended to be nonqualified stock options, (b) an exercise price equal to the
fair market value of the Company’s Common Stock on the date of grant, (c) for
vesting in equal monthly installments over a four year term beginning on the six
month anniversary of the date of grant (provided that 6/48 of the option will
vest on such six month anniversary) with accelerated vesting upon (i) a Change
of Control (as defined below), (ii) termination of the Executive by the Company
without Cause (as defined below), or (iii) the cessation of the Executive’s
employment with the Company for Good Reason (as defined below), and (d) for a
ten year term. With respect to vested options, the Executive shall not have any
right to receive a cash-out or liquidation of such options from the Company,
unless specifically agreed to in writing by the Company, in its sole discretion.

 
 
3.4 Participation in Employee Benefit Plans; Other Benefits. The Executive shall
be permitted during the Term to participate in all employee benefit plans,
policies and practices now or hereafter maintained by or on behalf of the
Company commensurate with the Executive’s position with the Company. Such
benefit plans may include a group health and dental program, group life
insurance, short and long term disability insurance, and 401(k) plan. The
Executive shall receive paid vacation (4 weeks accrued pro rata on a per pay
period basis), paid sick leave (6 paid days per year accruing on a pro rata
basis on the first day of each quarter - January 1, April 1, July 1, and October
1), paid holidays and, upon request and when required by applicable laws or with
the consent of the CEO, unpaid leave. The Company reserves the right in its sole
discretion from time to time to modify, add or delete any such plans or
programs, and any decisions by the Company to do so shall not create any right
of compensation for the Executive..


2

--------------------------------------------------------------------------------


3.5 Vacation. The Executive shall be entitled to four (4) weeks of paid vacation
time per year which shall accrue per pay period on a pro-rata basis.


3.6 Expenses. The Company shall pay or reimburse the Executive for all
reasonable and necessary business expenses actually incurred or paid by the
Executive during the Term in the performance of the Executive’s duties under
this Agreement, upon submission and approval of expense statements, vouchers or
other supporting information in accordance with the then customary practices of
the Company. However, for avoidance of doubt, the Executive shall not be
entitled to reimbursement for any attorney fees or costs associated with
obtaining independent legal advice or assistance related to the review,
evaluation, interpretation or enforcement of this agreement, except for the
reimbursement of any expenses incurred in establishing a right to
indemnification under this Agreement.


3.7 Withholding of Taxes. The Company may withhold from any benefits payable
under this Agreement all federal, state, city and other taxes as shall be
required pursuant to any law or governmental regulation or ruling.


4. Termination.


4.1 Termination upon Death. If the Executive dies during the Term, this
Agreement shall terminate as of the date of his death.


4.2 Termination upon Disability. If during the Term the Executive becomes
physically or mentally disabled, whether totally or partially, so that the
Executive is unable to perform his essential job functions hereunder for a
period aggregating 180 days during any twelve-month period, and it is determined
by a physician acceptable to both the Company and the Executive that, by reason
of such physical or mental disability, the Executive shall be unable to perform
the essential job functions required of him hereunder for such period or
periods, the Company may, by written notice to the Executive, terminate this
Agreement, in which event the Term shall terminate 10 days after the date upon
which the Company shall have given notice to the Executive of its intention to
terminate this Agreement because of the disability.


4.3  Termination for Cause. The Company may at any time by written notice to the
Executive terminate this Agreement immediately and, except as provided in
Section 5.2 hereof, the Executive shall have no right to receive any
compensation or benefit hereunder on and after the date of such notice, in the
event that an event of “Cause” occurs. For purposes of this Agreement “Cause”
shall mean (a) conviction of a felony, bad faith or willful gross misconduct
that, in any case, results in material damage to the business or reputation of
the Company; or (b) willful and continued failure to perform his duties
hereunder (other than such failure resulting from the Executive’s incapacity due
to physical or mental illness or after the issuance of a notice of termination
by the Executive for Good Reason) within 30 days after the Company delivers to
him a written demand for performance that specifically identifies the actions to
be performed. For purposes of this Section 4.3, no act or failure to act by the
Executive shall be considered “willful” if such act is done by the Executive in
the good faith belief that such act is or was to be beneficial to the Company or
one or more of its businesses, or such failure to act is due to the Executive’s
good faith belief that such action would be materially harmful to the Company or
one of its businesses. Cause shall not exist unless and until the Company has
delivered to the Executive a copy of a resolution duly adopted by the board of
directors at a meeting of the board of directors of the Company called and held
for such purpose after reasonable (but in no event less than thirty days’)
notice to the Executive and an opportunity for the Executive, together with his
counsel, to be heard before the board, finding that in the good faith opinion of
the board that “Cause” exists and specifying the particulars thereof in detail.
This Section 4.3 shall not prevent the Executive from challenging in any court
of competent jurisdiction the board of directors’ determination that Cause
exists or that the Executive has failed to cure any act (or failure to act) that
purportedly formed the basis for the board of directors’ determination.


3

--------------------------------------------------------------------------------


4.4 Termination without Cause. The Company may terminate this Employment
Agreement at any time, without cause, upon 30 days’ written notice by the
Company to the Executive.


4.5 Termination for Good Reason. The Executive may terminate his employment for
Good Reason after giving the Company detailed written notice thereof, if the
Company shall have failed to cure the event or circumstance constituting Good
Reason within 30 business days after receiving such notice. “Good Reason” shall
mean the occurrence of any of the following without the written consent of the
Executive: (a) the assignment to the Executive of duties inconsistent with this
Agreement or a diminution in his titles or authority; (b) any failure by the
Company to comply with Section 3 hereof in any material way; (c) the requirement
of the Executive to relocate to a location that is more than 50 miles from the
Executive’s work location on the effective date of this Agreement (8300
Greensboro Drive, Suite 800, McLean, VA 22102), (d) any material breach of this
Agreement by the Company, or (e) a “Change of Control”. For purposes of this
Agreement, a “Change of Control” shall be deemed to have occurred if (i) a
tender offer shall be made and consummated for the ownership of more than 50% of
the outstanding voting securities of the Company, (ii) the Company shall be
merged or consolidated with another corporation or entity and as a result of
such merger or consolidation less than 50% of the outstanding voting securities
of the surviving or resulting corporation or entity shall be owned in the
aggregate by former shareholders of the Company, as the same shall have existing
immediately prior to such merger or consolidation, (iii) the Company shall sell,
lease, or otherwise dispose of, all or substantially all of its assets to
another corporation or entity which is not a wholly-owned subsidiary, or (iv) a
person, within the meaning of Section 3(a)(9) or Section 13(d)(3) (as in effect
on the date hereof) of the Securities Exchange Act of 1934 shall acquire more
than 50% of the outstanding voting securities of the Company (whether directly,
indirectly, beneficially, or of record). The Executive’s right to terminate his
employment hereunder for Good Reason shall not be affected by his incapacity due
to physical or mental illness. The Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason.


4

--------------------------------------------------------------------------------


4.6 Without Good Reason. The Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Company with 30 days
advance written notice of termination.


5. Severance Payments


5.1 Certain Severance Payments. If during the Term this Agreement is terminated
pursuant to any of Sections 4.1, 4.2, 4.4 or 4.5, all compensation payable to
the Executive under Section 3 hereof shall cease as of the date of termination
specified in the Company’s notice (the “Termination Date”), and the Company
shall pay to the Executive, subject to Section 6 hereof, the following sums: (i)
during the first year of employment, the Base Salary on the Termination Date for
nine (9) months (the “Severance Period”), payable in installments in accordance
with the Company’s normal payroll practices; after the first year of employment,
the severance payments shall be the Base Salary on the Termination Date for
twelve (12) months, payable in installments in accordance with the Company’s
normal payroll practices; (ii) benefits under group health, dental and life
insurance plans and such other plans referred to in Section 3.2 that the
Executive has participated in and may continue to participate in as a
non-employee through the Severance Period; and (iii) all previously earned,
accrued, and unpaid benefits from the Company and its employee benefit plans,
including any such benefits under the Company’s pension, disability, and life
insurance plans, policies, and programs in which the Executive has participated.
If, prior to the date on which the Company’s obligations under clause (i) of
this Section 5.1 cease, the Executive violates Section 6 hereof, then the
Company shall have no obligation to make any of the payments that remain payable
by the Company under clauses (i) and (ii) of this Section 5.1 on or after the
date of such violation.
 
Notwithstanding the foregoing, if, based on Internal Revenue Service guidance
available as of the date the payment or provision of any amount or other benefit
is specified to be made under this Agreement or elsewhere, the Company
reasonably determines that the payment or provision of such amount or other
benefit at such specified time may potentially subject the Executive to
“additional tax” under Section 409A(a)(1)(B) of the Code (together with any
interest or penalties imposed with respect to, or in connection with, such tax,
a “409A Tax”) with respect to the payment of such amount or the provision of
such benefit, and if payment or provision thereof at a later date would likely
avoid any such 409A Tax, then the payment or provision thereof shall be
postponed to the earliest business day on which the Company reasonably
determines such amount or benefit can be paid or provided without incurring any
such 409A Tax, but in no event later than the first business day after the
six-month anniversary of the Executive’s termination date (the “Delayed Payment
Date”). In addition, if the Company reasonably determines that such 409A Tax
with respect to the provision of a benefit can likely be avoided by replacing
the benefit with the payment of an amount in cash equal to the cost of a
substantially equivalent benefit then, in lieu of providing such benefit, the
Company may make such cash payment, subject to the preceding sentence. The
Company and the Executive may agree to take other actions to avoid the
imposition of such 409A Tax at such time and in such manner as permitted under
Section 409A. In the event that a delay of any payment is required under this
provision, such payment shall be accumulated and paid in a single lump sum on
the Delayed Payment Date together with interest for the period of delay,
compounded monthly, equal to the prime or base lending rate then used by
CitiBank, N.A., in New York City and in effect as of the date the payment would
otherwise have been provided.


5

--------------------------------------------------------------------------------


5.2 Payments upon Termination for Cause or Termination without Good Reason. If
this Employment Agreement is terminated by the Company pursuant to Section 4.3
hereof or by the Executive pursuant to Section 4.6 hereof, the Executive shall
receive only the amounts specified in clause (iii) of Section 5.1 hereof.


5.3 Release. Executive agrees, if his employment is terminated under
circumstances entitling him to any payments under Section 5.1 of this Agreement,
that in consideration for such payments as described in Section 5.1, he will
execute a General Release in substantially the form of Exhibit A attached
hereto, through which Executive releases the Company from any and all claims as
may relate to or arise out of his employment relationship or the termination
thereof (excluding claims Executive may have under any “employee pension plan”
as described in Section 3(3) of ERISA or under this Agreement, and rights
Executive may be entitled to under surviving Sections 6 and 7 hereof). The form
of the Release may be modified as needed to reflect changes in the applicable
law or regulations that are needed to provide a legally enforceable and binding
Release to the Company at the time of execution.


6. Certain Covenants of the Executive.


6.1 Covenants. The Executive acknowledges that: (i) his work for the Company and
its Subsidiaries and Affiliates, will bring him into close contact with many
confidential affairs, documents, and information not readily available to the
public; and (ii) the covenants contained in this Section 6 will not involve a
substantial hardship upon his future livelihood. In order to induce the Company
to enter into this Employment Agreement, the Executive covenants and agrees
that:


6.2 Non-Compete. During the Term and for a period of twelve (12) months
following the termination of the Executive’s employment with the Company or any
of its Subsidiaries or Affiliates (the “Restricted Period”), the Executive shall
not, directly or indirectly, (i) in any manner whatsoever engage in any capacity
with any business competitive with the Company, any of its Subsidiaries or any
of its Affiliates (the “Company’s Business”) for the Executive’s own benefit or
for the benefit of any person or entity other than the Company or any Subsidiary
or Affiliate; or (ii) have any interest as owner, sole proprietor, shareholder,
partner, lender, director, officer, manager, employee, consultant, agent or
otherwise in any business competitive with the Company’s Business; provided,
however, that the Executive may hold, directly or indirectly, solely as an
investment, not more than two percent (2%) of the outstanding securities of any
person or entity which are listed on any national securities exchange or
regularly traded in the over-the-counter market notwithstanding the fact that
such person or entity is engaged in a business competitive with the Company’s
Business. In addition, during the Restricted Period, the Executive shall not
develop any property or invention for use in the Company’s Business on behalf of
any person or entity other than the Company, its Subsidiaries and Affiliates.


6.3 Confidential Information. During the Restricted Period, the Executive shall
not, directly or indirectly, disclose to any person or entity who is not
authorized by the Company or any Subsidiary or Affiliate to receive such
information, or use or appropriate for his own benefit or for the benefit of any
person or entity other than the Company or any Subsidiary or Affiliate, any
documents or other papers relating to the Company’s Business or the customers of
the Company or any Subsidiary or Affiliate, including, without limitation,
files, business relationships and accounts, pricing policies, customer lists,
computer software and hardware, or any other materials relating to the Company’s
Business or the customers of the Company or any Subsidiary or Affiliate or any
trade secrets or confidential information, including, without limitation, any
business or operational methods, drawings, sketches, designs or product
concepts, know-how, marketing plans or strategies, product development
techniques or plans, business acquisition plans, financial or other performance
data, personnel and other policies of the Company or any Subsidiary or
Affiliate, whether generated by the Executive or by any other person, except as
required in the course of performing his duties hereunder or with the express
written consent of the Company; provided, however, that the confidential
information shall not include any information readily ascertainable from public
or published information, or trade sources (other than as a direct or indirect
result of unauthorized disclosure by the Executive).


6

--------------------------------------------------------------------------------


6.4 Employees of and Consultants to the Company. During the Restricted Period,
the Executive shall not, directly or indirectly (other than in furtherance of
the business of the Company), initiate communications with, solicit, persuade,
entice, induce or encourage any individual who is then or who has been within
the 12-month period preceding the Executive’s termination of employment with the
Company, an employee of or consultant to the Company or any of its Subsidiaries
or Affiliates to terminate employment with, or a consulting relationship with,
the Company or such Subsidiary or Affiliate, as the case may be, or to become
employed by or enter into a contract or other agreement with any other person,
and the Executive shall not approach any such employee or consultant for any
such purpose or authorize or knowingly approve the taking of any such actions by
any other person.


6.5 Solicitation of Customers. During the Restricted Period, the Executive shall
not, directly or indirectly, initiate communications with, solicit, persuade,
entice, induce, encourage (or assist in connection with any of the foregoing)
any person within the Washington DC Metropolitan Area who is then or has been
within the 12-month period preceding the Executive’s termination of employment
with the Company a customer or account of the Company or its Subsidiaries or
Affiliates, or any actual customer leads whose identity the Executive learned
during the course of his employment with the Company, to terminate or to
adversely alter its contractual or other relationship with the Company or its
Subsidiaries or Affiliates.


6.6 Rights and Remedies Upon Breach. If the Executive breaches, or threatens to
commit a breach of, any of the provisions of Section 6 hereof (collectively, the
“Restrictive Covenants”), the Company and its Subsidiaries and Affiliates shall,
in addition to the rights set forth in this Employment Agreement, have the right
and remedy to seek from any court of competent jurisdiction specific performance
of the Restrictive Covenants or injunctive relief against any act which would
violate any of the Restrictive Covenants, it being acknowledged and agreed that
any such breach or threatened breach will cause irreparable injury to the
Company and its Subsidiaries and Affiliates and that money damages will not
provide an adequate remedy to the Company and its Subsidiaries and Affiliates.


7

--------------------------------------------------------------------------------


6.7 Severability of Covenants. If any of the Restrictive Covenants, or any part
thereof, is held by a court of competent jurisdiction or any foreign, federal,
state, county or local government or other governmental, regulatory or
administrative agency or authority to be invalid, void, unenforceable or against
public policy for any reason, the remainder of the Restrictive Covenants shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated, and such court, government, agency or authority shall be empowered
to substitute, to the extent enforceable, provisions similar thereto or other
provisions so as to provide to the Company and its Subsidiaries and Affiliates,
to the fullest extent permitted by applicable law, the benefits intended by such
provisions.


6.8 Enforceability in Jurisdictions. The parties intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such Covenants. If the courts of
any one or more of such jurisdictions hold the Restrictive Covenants wholly
invalid or unenforceable by reason of the breadth of such scope or otherwise, it
is the intention of the parties that such determination not bar or in any way
affect the Company’s right to the relief provided above in the courts of any
other jurisdiction within the geographical scope of such Restrictive Covenants,
as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.


7. Indemnification.


7.1 General. The Company agrees that if the Executive is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), other than a
Proceeding initiated by the Company or the Executive to enforce their rights
under this Agreement, by reason of the fact that the Executive is or was a
trustee, director or officer of the Company, or any predecessor to the Company
or any of their Affiliates or is or was serving at the request of the Company,
any predecessor to the Company, or any of their affiliates as a trustee,
director, officer, member, employee or agent of another corporation or a
partnership, joint venture, limited liability company, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a trustee, director, officer, member, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent authorized by Nevada law, as the same exists or may hereafter be amended,
against all Expenses incurred or suffered by the Executive in connection
therewith, and such indemnification shall continue as to the Executive even if
the Executive has ceased to be an officer, director, trustee or agent, or is no
longer employed by the Company and shall inure to the benefit of his heirs,
executors and administrators. Notwithstanding the foregoing, the Executive shall
not be entitled to indemnification by the Company in respect of, and to the
extent that, any Expenses arising as a result of the bad faith, willful
misconduct or gross negligence of the Executive, or the Executive’s conviction
of a felony.


7.2 Expenses. As used in this Agreement, and except as otherwise specifically
excluded or made inapplicable herein, the term “Expenses” shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements, and costs, attorneys’ fees, accountants’ fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.


8

--------------------------------------------------------------------------------


7.3 Enforcement. If a claim or request under this Section 7 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, the Executive may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the Executive shall be
entitled to be paid also the expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable Nevada law.


7.4 Partial Indemnification. If the Executive is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Executive for the portion of such Expenses to which
the Executive is entitled.


7.5 Advances of Expenses. Expenses incurred by the Executive in connection with
any Proceeding shall be paid by the Company in advance upon written request of
the Executive that the Company pay such Expenses, but only in the event that the
Executive shall have delivered in writing to the Company (i) an undertaking to
reimburse the Company for Expenses with respect to which the Executive is not
entitled to indemnification and (ii) a statement of his good faith belief that
the standard of conduct necessary for indemnification by the Company has been
met.


7.6 Notice of Claim. The Executive shall promptly give to the Company notice of
any claim made against him for which indemnification will or could be sought
under this Agreement. In addition, the Executive shall give the Company such
information and cooperation as it may reasonably require and as shall be within
the Executive’s power and at such times and places as are convenient for the
Executive.


7.7 Defense of Claim. With respect to any Proceeding as to which the Executive
notifies the Company of the commencement thereof:


(a) The Company will be entitled to participate therein at its own expense;


(b) Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to the Executive, which in the Company’s sole discretion may be
regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. The Executive also shall have the
right to employ his own counsel in such action, suit or proceeding if he
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and the Executive, and under such circumstances the fees and
expenses of such counsel shall be at the expense of the Company.


(c) The Company shall not be liable to indemnify the Executive under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty that would not be paid directly or
indirectly by the Company or limitation on the Executive without the Executive’s
written consent. Neither the Company nor the Executive will unreasonably
withhold or delay their consent to any proposed settlement.


9

--------------------------------------------------------------------------------


(d) Non-exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 7 shall not be exclusive of any other right which the Executive
may have or hereafter may acquire under any statute or certificate of
incorporation or by-laws of the Company or any subsidiary, agreement, vote of
shareholders or disinterested directors or trustees or otherwise.


8. Other Provisions.


8.1 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telecopied,
telegraphed or telexed, or sent by certified, registered or express mail,
postage prepaid, to the parties at the addresses specified on the signature page
hereto, or at such other addresses as shall be specified by the parties by like
notice, and shall be deemed given when so delivered personally, telecopied,
telegraphed or telexed, or if mailed, two days after the date of mailing, to the
addresses specified on the signature page hereto, or, in the case of the
Company, to such other address as the Company may specify as the address for its
executive offices in any reports filed by the Company with the Securities and
Exchange Commission.


8.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
contracts and other agreements, written or oral, with respect thereto.


8.3 Waivers and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.


8.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with and subject to, the laws of the State of Nevada applicable to
agreements made and to be performed entirely within such state.


8.5 Binding Effect; Benefit. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and any successors and assigns permitted or
required by Section 8.6 hereof. Nothing in this Agreement, expressed or implied,
is intended to confer on any person other than the parties hereto or such
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement.


10

--------------------------------------------------------------------------------


8.6 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. The Company may assign this
Agreement and its rights, together with its obligations, hereunder in connection
with any sale, transfer or other disposition of all or substantially all of its
assets or business, whether by merger, consolidation or otherwise.


8.7 Definitions. For purposes of this Agreement:


(a) “Affiliate” shall mean a person that, directly or indirectly, controls or is
controlled by, or is under common control with the Company:


(b) ;“Control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”) as used with respect to any person or entity,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management;


(c) “Subsidiary” shall mean any person or entity as to which the Company,
directly or indirectly, owns or has the power to vote, or to exercise a
controlling influence with respect to, fifty percent (50%) or more of the
securities of any class of such person, the holders of which class are entitled
to vote for the election of directors (or persons performing similar functions)
of such person.


8.8 D&O Insurance. During the term of this Agreement, the Company shall maintain
customary Director’s &Officer’s liability insurance with the level of coverage
of at least $5 million. As Chief Operating Officer, Executive shall be covered
under this policy to the maximum extent as determined by the insurer or a court
of law.


8.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


8.10 Headings. The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Employment
Agreement.


 
[Continued on next page]
 
 
11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



        Thorium Power, LTD.  
   
   
  By:   /s/ Seth Grae  

--------------------------------------------------------------------------------

Seth Grae   Chief Executive Officer    
Address:  8300 Greensboro Drive, Suite 800
McLean, VA 22102 


 



        EXECUTIVE:  
   
   
  By:   /s/ Erik Hallstrom  

--------------------------------------------------------------------------------

Erik Hallstrom    
 Address:  2815 28th Street, NW
Washington, DC 20008 



12

--------------------------------------------------------------------------------


EXHIBIT A


NOTICE. Various laws, including Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Pregnancy Discrimination Act of 1978, the Equal
Pay Act, the Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Rehabilitation Act of 1973, the Americans With Disabilities Act, the
Employee Retirement Income Security Act and the Uniformed Services Employment
and Reemployment Rights Act (all as amended from time to time), prohibit
employment discrimination based on sex, race, color, national origin, religion,
age, disability, eligibility for covered employee benefits and veteran status.
You may also have rights under laws such as the Older Worker Benefit Protection
Act of 1990, the Worker Adjustment and Retraining Act of 1988, the Fair Labor
Standards Act, the Family and Medical Leave Act, the Occupational Health and
Safety Act and other federal, state and/or municipal statutes, orders or
regulations pertaining to labor, employment and/or employee benefits. These laws
are enforced through the United States Department of Labor and its agencies,
including the Equal Employment Opportunity Commission (EEOC), and various state
and municipal labor departments, fair employment boards, human rights
commissions and similar agencies.


This General Release is being provided to you in connection with the Employment
Agreement between you and Thorium Power dated February 1, 2007 (the
“Agreement”). The federal Older Worker Benefit Protection Act requires that you
have at least twenty-one (21) days, if you want it, to consider whether you wish
to sign a release such as this one in connection with a special, individualized
severance package. You have until the close of business twenty-one (21) days
from the date you receive this General Release to make your decision. You may
not sign this General Release until, at the earliest, your official date of
separation from employment, _________________.


BEFORE EXECUTING THIS GENERAL RELEASE YOU SHOULD REVIEW THESE DOCUMENTS
CAREFULLY AND CONSULT WITH YOUR ATTORNEY.


You may revoke this General Release within seven (7) days after you sign it and
it shall not become effective or enforceable until that revocation period has
expired. If you do not accept the severance package and sign and return this
General Release, or if you exercise your right to revoke the General Release
after signing it, you will not be eligible for the special, individualized
severance package. Any revocation must be in writing and must be received by
Thorium Power Attention: Seth Grae, 8300 Greensboro Drive, Suite 800, McLean, VA
22102, within the seven-day period following your execution of this General
Release.


______________________________________________________________________________




13

--------------------------------------------------------------------------------


GENERAL RELEASE


In consideration of the special, individualized severance package offered to me
by Thorium Power, Ltd. and the separation benefits I will receive as reflected
in the Employment Agreement between me and Thorium Power, Ltd, dated February 1,
2007 (the “Agreement”), I hereby release and discharge Thorium Power, Ltd. and
its predecessors, successors, affiliates, parent, subsidiaries and partners and
each of those entities’ employees, officers, directors and agents (hereafter
collectively referred to as the “Company”) from all claims, liabilities,
demands, and causes of action, known or unknown, fixed or contingent, which I
may have or claim to have against the Company either as a result of my past
employment with the Company and/or the severance of that relationship and/or
otherwise, and hereby waive any and all rights I may have with respect to any
such claims.


This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Pregnancy
Discrimination Act of 1978, the Equal Pay Act, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, the Employee Retirement Income Security Act or
1974 and the Uniformed Services Employment and Reemployment Rights Act (all as
amended from time to time). This General Release also includes, but is not
limited to, any rights I may have under the Older Workers Benefit Protection Act
of 1990, the Worker Adjustment and Retraining Act of 1988, the Fair Labor
Standards Act, the Family and Medical Leave Act, the Occupational Health and
Safety Act and any other federal, state and/or municipal statutes, orders or
regulations pertaining to labor, employment, wages, and/or employee benefits.
This General Release also applies to any claims or rights I may have growing out
of any legal or equitable restrictions on the Company’s rights not to continue
an employment relationship with its employees, including any express or implied
employment contracts, and to any claims I may have against the Company for
fraudulent inducement or misrepresentation, defamation, wrongful termination or
other retaliation claims in connection with workers’ compensation or alleged
“whistleblower” status or on any other basis whatsoever.


It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims I may have against the Company which arise after
the date I execute this General Release or on any vested rights I may have under
any of the Company’s qualified or non-qualified benefit plans or arrangements as
of or after my last day of employment with the Company, or on any of the
Company’s obligations under the Agreement or as otherwise required under the
Consolidated Omnibus Budget and Reconciliation Act of 1985 (COBRA). It is
further agreed that this General Release shall not bar any claims Executive may
have under those provisions of Sections 7 of his Employment Agreement that
survive the termination of such Employment Agreement.


I have carefully reviewed and fully understand all the provisions of the
Agreement and General Release, including the foregoing Notice. I have not relied
on any representation or statement, oral or written, by the Company or any of
its representatives, which is not set forth in those documents.



--------------------------------------------------------------------------------


The Agreement and this General Release, including the foregoing Notice, set
forth the entire agreement between me and the Company with respect to this
subject. I understand that my receipt and retention of the separation benefits
covered by the Agreement are contingent not only on my execution of this General
Release, but also on my continued compliance with my other obligations under the
Agreement. I acknowledge that the Company gave me twenty-one (21) days to
consider whether I wish to accept or reject the separation benefits I am
eligible to receive under the Agreement in exchange for this General Release. I
also acknowledge that the Company advised me to seek independent legal advice as
to these matters, if I chose to do so. I hereby represent and state that I have
taken such actions and obtained such information and independent legal or other
advice, if any, that I believed were necessary for me to fully understand the
effects and consequences of the Agreement and General Release prior to signing
those documents.



Dated this ___ day of __________, ____.                               

--------------------------------------------------------------------------------

Erik Hallstrom        

 
 
 
-2-

--------------------------------------------------------------------------------

